Mr. President, it behooves me at the outset to reiterate the congratulatory expressions which were extended to you by my Prime Minister when he addressed the Assembly on the opening day [2233rd meeting]. My delegation has become very aware of the high esteem in which you are held, and we look forward to your capable guidance of the business of the current session. In our opinion, this points to a new direction in the affairs of the United Nations.
62.	In this context, permit me to express also our sincere and deepest congratulations and commendations to our two other new Member States, Bangladesh and Guinea-Bissau. We look forward to working together in the spirit of brotherly co-operation with them, within the framework of this Organization.
63.	At this juncture, I would like to seek your per-mission, Mr. President, to express to the Secretary- General, Mr. Waldheim, the appreciation of my Government and my delegation for his proven dedication in his tireless work in the cause of peace and the fulfilment of the objectives of the Charter. We are indeed fortunate to have an individual of his stature so ably performing this role, at a time when stature in individuals, as in nations, is so sorely needed.
64.	I would also like to voice my country's deep appreciation to all the representatives who, during the present session, have expressed kind words of welcome to Grenada in their statements. My country will always remember the warmth of their greetings, and we reciprocate most cordially their statements of friendship. Also, we take this opportunity, to convey our appreciation to those other nations which have manifested their friendship to Grenada at this time.
65.	May I also express our sincere condolences and sympathy to the Government and people of Honduras, through the Honduran delegation, on the occasion of the terrible natural disaster which that country suffered as a result of the recent hurricane. To my delegation, the word "hurricane" identifies one of the many natural disasters with which we are faced today, and it is synonymous with the Caribbean region and Central America. Grenada having suffered, in 1955, from one of the most devastating hurricanes in history, my delegation and the Government and people of Grenada fully appreciate, in the most realistic way, the gravity and the immeasurable extent of the tragedy which has befallen the people and the land of Honduras.
66.	On this most important question of natural disaster, my delegation notes with particular interest the inclusion in the agenda of the twenty-ninth session of the item relating to assistance to countries in cases of natural disaster [item 60], and looks forward to some more meaningful and effective action on an international level to lend practical assistance to those countries and peoples who, from time to time, are the hapless victims of the ravages of such disasters.
67.	The interdependence of all nations, large and small, has proved to be the outstanding feature of international relations in this part of the twentieth century. There is continuing talk, a great deal of talk, of a new world order which will ensure for nations and peoples a more equitable use and distribution of global resources to face and meet the demands of the future. Priorities have been set, and many fruitful United Nations meetings and conferences have deliberated at length on the common theme of interdependence of peoples including the sixth special session of the General Assembly, the World Population Conference, the Third United Nations Conference on the Law of the Sea, and, too, the forthcoming World Food Conference to be held in Rome in November. Underlying the substantial work of these and other historic meetings is this common link running through their agendas like a golden thread.
68.	In varying forms and with different results, we are being taught the same lesson namely, that we are one global people, inhabiting Buckminster Fuller's "Global Village". We must act in concert one with the other, or perish through disunity and lack of common vision. Grenada recognizes that the degree of success the Organization attains in solving, or re-solving, the major issues of the day, economic, political or social, will greatly depend upon the climate , prevailing in international relations.
69.	In the next few years, should we ignore this vital factor, or through political short-sightedness fail to develop it properly, the world as a whole will suffer.
70.	The Prime Minister of Grenada stated recently at this podium, "... Grenada stands today as a free nation, a nation committed to the cause of world peace" [2233rd meeting, para. 299]. It is the intention of my Government and my delegation to support the United Nations, and to co-operate to the fullest in its attainment of the lessening of international tension.
71.	International tension is caused by international insecurity. International insecurity, Grenada believes, can and must be eradicated by our unified re-dedication to the Declaration on the Strengthening of International Security adopted at the twenty-fifth session of the General Assembly [resolution 2734 (XXV)].
72.	I would like to affirm my Government's total commitment to facial equality. In Grenada our people continue to live, as we have done over the past years, in harmonious and fraternal brotherhood, without distinction of color, race or creed. Consequently, we have achieved a climate of solidarity and freedom in every aspect of our national life. My Government believes that racial justice is one of the essential requirements for international peace and progress.
73.	In this context, I would like to state that my Government condemns policies of racism in all its forms and manifestations, and joins in calling upon those Governments which pursue these policies to put an end to such abhorrent practices.
74.	My Government's belief in racial equality ties in with its policies of equality of the sexes, policies which my Prime Minister, Mr. Eric Gairy, touched on in his address before the Assembly. Mr. Gairy said:
"It is also precisely because of our faith in the sanctity of the equal rights of men and women that we have enshrined in our Constitution the provisions which guarantee that the rights of Grenadian women are equated to those of Grenadian men, especially in the context of citizenship, thereby setting a precedent for this aspect of human equality within the commonwealth of nations." [2233rd meeting, para. 296.]
75.	The women of Grenada have long been the backbone of our society. Unlike our counterparts in some developed countries, we have for generations played a dual role as mother provider and head of the family. In Grenada, too, women have equal political rights with men. They serve as government ministers, as cabinet members, and as active members of Parliament, and it is well known that Grenada was the first country within the Commonwealth of Nations to recommend a lady who held the high position of Governor. I might add that women are also active in business and in the professions, and there are women's organizations that have been working hard towards the total improvement in the status of our women.
76.	My Government recognizes the contribution and the untapped potential of our women, and reded- icates itself to the eradication of all customs, laws, attitudes and practices which discriminate against women in any society in any part of the globe. Women comprise more than half of our society, and, in terms of human-resource power, they constitute an important factor in the over-all progress and development of all nations. My Government therefore feels that if women are to take their rightful place in society, all inhibiting laws, attitudes and practices must be immediately removed.
77.	And regarding our continuing campaign to secure effective "woman power", permit me to quote a recent statement of the Secretary-General in which he said: "The equality of the sexes is a necessary pre-requisite for social and economic development, and a stimulus for world peace". This reflects our senti-ments and our pplicies exactly.
78.	The proclamation designating 1975 as Inter-national Women's Year [resolution 3010 (XXVII)] has certainly given added stimulus to my Government in its promotion of the equality of the sexes, and we fully support and express our desire to participate meaningfully in the programs of the year.
79.	By our membership in this international Organization, we have undertaken a formal commitment to the rule of law in all aspects of our international relations. In my country's domestic governmental program, the rule of law will be the very bedrock upon which our policy is based, and this also was clearly enunciated by our Prime Minister in his address to the Assembly. We are proud of this tradition and very happy at being able to seize the historic opportunity afforded us, through membership in the United Nations, to conduct our international affairs on the basis of observance of the rule of law. In this fellowship, and with this essential prerequisite, we join the Organization.
80.	It is extremely significant that newly independent nations large or small, rich or poor seek to join the ranks of the United Nations, and Grenada, of course, is no exception. Over the past three decades we have carefully followed the course and the progress of this unique world body, and we are resolute in our belief that the United Nations, by embracing all peoples and countries, is creating the true community house for all mankind. The effectiveness of the Organization lies precisely in the unanimous support of its Members and in the degree of solidarity achieved through open debate, frank discussion and democratic free exchange. It is important that the strength of the Organization, guided by the strength of the principles entrenched within the Charter, is never underrated nor undermined. In this same spirit of solidarity, Grenada offers itself whole-heartedly to the service and the purposes of the United Nations, and we open our arms to all brother nations as faithful members of the world community.
81.	There has been endless reference by Members to the near total. universality of the Organization. Indeed, universality of membership and the political good will of Member States are the twin pillars of the United Nations.
82.	My country is happy, as I said earlier, to be part of this rapid progress towards universality of the United Nations, and in this connexion, I today appeal to all countries to reaffirm their resolve and hasten their efforts to assist in the removal of the remaining shackles of colonialism. To the colonial system, with its perpetration of vast human injustice and endless exploitation of native peoples, must be attributed the blame for many of the ills of developing countries over the past several centuries. The Government of Grenada has always unswervingly supported the inalienable right of all peoples to self-determination and full independence.
83.	My Government, which in February this year attained full freedom and independence for the people of Grenada after many centuries of colonial domination, fully supports and endorses the idea that inter-national peace and security will be greatly enhanced and preserved by the emergence of more and more countries from colonial domination into the arena of national independence. Correspondingly, we, sub-scribe to the respect for independence and the inherent sovereignty of States that form the very basis of the Charter of the United Nations.
84.	In the rapidity of political, economic and social change with which we are faced, the concept known as "future shock" is manifesting itself on a daily basis to nations and individuals alike. In the smaller States, we are increasingly becoming the victims of this greatly accelerated rate of change within modern society. Today the artificial boundaries between the worlds of economics and politics are becoming more blurred; any remaining lines of demarcation separating those worlds are being finally erased by the energy crisis, the imbalance of world supply and demand for food, and an often precarious detente.
85.	We have recognized the fact that political independence, through a vital and necessary milestone on the long and thorny road to self-determination, is but a catalyst in the process of real national independence. Economic viability, with the consequent improvement in the quality of life, is the goal that we seek for our people and generations yet unborn, and it is in this context that we view with pleasure and anxious expectation the establishment of the Pro-gramme of Action on the Establishment of a Nev International Economic Order by the General Assembly at its recent sixth special session convened as a result of the positive vision and initiative of the non-aligned and other developing countries. It is clear that emergency measures have to be urgently taken to maintain the momentum of the proposed new economic order, which will benefit the developing countries in particular. This is the time to effect concrete improvements in the lives of millions of third- world peoples. It is now up to the General Assembly's Second Committee to seize and utilize this golden opportunity.
86.	We noted with considerable interest the promise made by President Ford of the United States of America to provide help to developing nations in the most vital areas of need. We believe that President Ford's statements were made in all sincerity and good faith and, therefore, we are hopefully looking forward to their implementation.
87.	While we realize that we have achieved full political independence which has enabled us to take our rightful place as a Member nation, we are acutely aware that as a developing country our ultimate goal is to make a meaningful contribution to world peace through economic independence. Many developing nations find themselves still at the mercy of multi-national corporations and are victims of economic servitude to the developed nations as suppliers of their agricultural raw materials and as markets for their expensive manufactured goods.
88.	As I said, we welcome the resolutions adopted at the sixth special session earlier this year, which could well prove a turning-point in economic relations between rich and poor countries, and we look forward to meaningful and positive action on the part of the United Nations and thie .more developed countries to bring about substantial and constructive economic improvement for the developing countries. We look forward, too, to increased direct assistance in helping ur> to exercise effective sovereignty over our own natural resources of land and sea, and so ultimately to preserve and maintain our people's political sovereignty.
89.	We affirm our Government's policy of economic self-reliance, self-help and self-sufficiency to achieve our national goals and objectives. However, this does not mean that we would not encourage foreign capital and expertise. In fact, we have a very healthy atmosphere for investment in Grenada, and we are in particular encouraging foreign investment in private enterprise. What we hope for is a more equitable distribution of profits and a program of training which would enable our people effectively to hold managerial positions alongside non-nationals.
90.	We in Grenada, as a Caribbean nation, will continue to support all our regional institutions in their economic and fiscal policies and, at the same time, will aspire to enter into relationships with international monetary institutions with a view to finding realistic ways and means of bringing about viable and self-sustaining economic growth for our country.
91.	In the 1970s and beyond, we anticipate greater economic co-operation, too, with our Latin American neighbors and our African brothers, and wider economic interdependence with the rest of the world as a result of the efforts of the sixth special session.
92.	The establishment of a new economic order is essential if a ray of hope is to be seen for a reversal of the widening of the gap between developed and developing countries. We are concerned and, indeed, anxious for the economies of small countries such as ours, whose agricultural export earnings are keenly affected by the vagaries and ravages of weather, as well as market prices over which we have absolutely no control.
93.	While we welcome the attempts made by the Organization to alleviate the economic problems of developing countries, we still feel the need for a greater and more comprehensive understanding of our problems by the more developed States Members of the Organization, and we look forward with keen anticipation to a sharing of technological expertise, experience and economic strategy to combat spiraling inflation, poverty and economic dependence.
94.	As a small island State, we are fully aware of the vital importance of the vast untapped resources of the sea-bed to our developing economy and we know that we shall be soon involved in the race for the riches of the sea. It is important that a nation should not suffer because of its size and that in keeping with the Charter, the United Nations should ensure that economic justice is achieved for all. While we recognize the just interests of others those of the land-locked States and those with limited access to the sea we must face the reality of our inescapable reliance on the resources of the sea to supplement our limited agricultural resources. It is therefore extremely heartening to us that the special needs of island States were recognized at the recently concluded session of the Third United Nations Conference on the Law of the Sea in Caracas. We look with hope to the establishment of a just and equitable order of allocating to all countries the resources of the sea-bed, and the preservation of this "common heritage of all mankind". My country intends to participate in the next session of the Conference in 1975 and we anticipate a final treaty which will ensure the protection of all interests.
95.	On the seemingly perpetual question of disarmament, my country deplores the dangerously vast resources utilized by certain Powers in their development of, research work on and proliferation of nuclear weaponry. We believe that the fragile framework of peace is being threatened by this continuing development of the destructive power of sophisticated weapons. The awesome annual expense being directed to increasing regularly these nuclear arsenals would without doubt serve humanity to a far better purpose were it devoted to increasing the volume of development co-operation. Grenada feels that the tremendously valuable research on nuclear energy should be used expressly for peaceful purposes, and that more of the resources of major Powers should be diverted to the production of food and agricultural products for the improvement of the level of existence of third- world peoples in particular.
96.	Grenada is a peace-loving and life-loving nation. We support all initiatives for the effective curbing of the arms race, the permanent prohibition of the use of nuclear weapons, and the reduction of military budgets of certain Member States with a consequent diversion of the funds saved to the provision of tangible assistance to developing countries. Our irrevocable convictions will not permit us to do otherwise.
97.	I emphasize, in conclusion, that the continuing emergence of developing countries into independent nationhood has led to the creation of a new dynamic force in today's world, which is certainly influencing the trend of international relations. Grenada looks forward to making its own contribution to the endless task of ensuring lasting peace, economic justice, and maximum social progress for all of our peoples. With our belief in the principles of the Charter, we join you in working together towards achieving these goals.
